Corrected Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Benefit of Foreign Document
Applicant is reminded that the certified copies of the 008198444-0001 and 008198444-0002 applications as required by 37 CFR 1.55 have not been received.

Drawings
In the Notice of Allowability dated 04/27/2022, the examiner incorrectly indicated that the drawings filed on 04/23/2022 should be accepted; however, there is not a set of drawings filed on 04/23/2022.  The correct set of drawings that are accepted by the examiner are filed on 04/23/2021.

Conclusion
Applicants should direct any inquiry concerning this communication or earlier communications from the examiner to Examiner Mary Ann Calabrese at (571) 272-8704.  The examiner is normally available Monday - Thursday from 7:00 AM to 5:30 PM (Eastern Time).  If the examiner cannot be reached, her supervisor, Shannon Morgan, may be reached at (571) 272-7979.  The fax number for this group is (571) 273-8300.   
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        06/08/2022